Citation Nr: 1746805	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  10-48 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and V.H.


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy with active duty from April 1999 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
In May of 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  
 
This claim was most recently before the Board in January 2017, at which time it was remanded for further development, to include a new VA examination.  The claim has now returned to the Board for further appellate action.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, her obstructive sleep apnea had its onset in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for obstructive sleep apnea have been met.  38 U.S.C.A §§ 1101, 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103(A) (West 2014); 38 C.F.R. § 3.159 (2016).  However, as discussed below, the Board is granting the claim for service connection for obstructive sleep apnea and accordingly, no further discussion of the statutory duty to notify the Veteran and to assist her in the development of this claim is necessary.

II.  Service Connection 

The Veteran and her representative assert that service connection for her obstructive sleep apnea is warranted because the condition had its onset during her time of active duty service and has continued since.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran was diagnosed with obstructive sleep apnea in August 2008 as a result of the report from a sleep study.  See, August 2008 VA treatment records.  Accordingly, the first element for establishing service connection has been met. 
With respect to the second element, the Board notes that the Veteran's service-treatment records are silent for in-service treatment or diagnosis of obstructive sleep apnea.  However, the absence of documented treatment in service is not fatal to a service connection claim.  A veteran is competent to report that which she perceives through her symptoms, which in this case, would include fatigue and awakening during the night.  Layno v. Brown, 6 Vet. App. 465 (1994).  During her sworn testimony, the Veteran stated that she was "tired all the time" and that she "stopped breathing multiple times," in addition to difficulty falling and/or staying asleep.  See, May 2012 hearing transcript.  Specifically, the Veteran noted that beginning in 2003, the people that slept underneath of her would complain about her snoring.

Additionally, the Veteran reported that once she was released from active duty, she mentioned her sleep problems to the VA Medical Center where she was receiving treatment, but that the doctors kept telling her that her sleep issues were related to her depression.  This is consistent with the Veteran's post-service treatment records, beginning in August 2004, at which time the Veteran reported poor sleep quality and tiredness.  See, August 2004 post-service treatment records.  Accordingly, the Board finds that the Veteran's consistent lay statements and sworn testimony are supported by the record. 

The Veteran's mother also provided sworn testimony at the Veteran's May 2015 hearing.  During her testimony, V.H. stated that the Veteran moved in with her following her release from active duty and she witnessed the Veteran snoring and lack of energy first hand.  See, May 2012 hearing transcript.  She also stated that the Veteran's snoring was so loud that even though the Veteran was upstairs and she was downstairs, she could still hear it.  Id. 

The record also contains competent medical evidence corroborating the Veteran's assertion that her obstructive sleep apnea symptoms began prior to being formally diagnosed in August 2008.  In July 2008, prior to the Veteran's formal diagnosis, the Veteran's post-service treatment records note "history and clinical findings are consistent with sleep-disordered breath.  Patient is likely to have severe obstructive sleep apnea."  See, July 2008 post-service treatment record.  Subsequently, when the Veteran presented to receive the results from her sleep study, the physician noted that the Veteran "reported symptoms for many years" and the assessment was severe obstructive sleep apnea.  See, October 2008 post-service treatment records.  The Board has afforded these opinions with high probative value as they have considered the Veteran's history in coming to their conclusions.  Additionally, the Board notes that the findings of severe sleep apnea clearly imply the existence of this disorder for a significant period of time prior to the formal diagnosis in August 2008. 

In reaching this conclusion, the Board has not overlooked the Veteran's March 2017 VA examination report, which opined that the Veteran's obstructive sleep apnea was less likely than not related to service.  However, the VA examiner indicated that the Veteran described her sleep issues more as depression and insomnia with "no mention of apnea."  As the Veteran does not have medical training, it is not reasonable to expect her to describe her sleep difficulties with the precision that a medical professional would be able to.  Additionally, the opinion does not take into consideration the Veteran's lay statements regarding the onset of her symptoms, nor the sworn testimony of V.H. indicating that the Veteran's symptoms were present immediately following her release from active duty.  Accordingly, the Board has afforded this opinion low probative value. 

The Board finds that the competent evidence of record is at least in equipoise.  Accordingly, under these circumstances, and granting the Veteran the benefit of the doubt in this matter, the Board finds that service connection for obstructive sleep apnea is warranted because the disability had its onset while the Veteran was on active duty service.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.102, 3.303.

As the claim can be resolved on a direct basis, no discussion of whether secondary service connection is warranted is needed here. 






ORDER

Service connection for obstructive sleep apnea is granted. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


